PER CURIAM: *
Plaintiff-Appellant Kenneth MacKenzie, proceeding informa pauperis, appeals the district court’s sua sponte dismissal of his complaint against Prime Minister Muam-mar al-Gaddafi et al. with prejudice under 28 U.S.C. § 1915(e)(2)(B) because the district court found it frivolous. We agree. Accordingly, the district court’s judgment dismissing this action with prejudice is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not he published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.